In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of an order granting reconsideration of an application for a preference pursuant to rule 9 of the Kings County Supreme Court Rules as on reconsideration adhered to the original decision denying the application. Order modified by striking from the second ordering paragraph the words “ the original decision is adhered to denying the said application for” and by adding at the end of said paragraph the words “is granted”. As so modified, order insofar as appealed from affirmed, without costs. In view of the verified bill of particulars, the affidavits of four physicians and the medical certificates of physicians in support of the application, and the nature of the medical certificate of a physician in opposition to the application, on reconsideration the application for a preference under rule 9 should have been granted (see, e.g., Hocherman v. I. & G. Service Corp., 5 A D 2d 813). Nolan, P. J., Wenzel, Murphy and Ughetta, JJ., concur; Beldoek, J., dissents and votes to affirm the order insofar as appealed from without modification.